COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00340-CR


ARSENIO LEYVA                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      Appellant Arsenio Leyva appeals his conviction of two counts of indecency

with a child and three counts of aggravated sexual assault.       Leyva’s court-

appointed appellate counsel has filed a motion to withdraw as counsel and a brief

in support of that motion. Counsel’s brief and motion meet the requirements of

Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. 386 U.S. 738, 87 S.


      1
       See Tex. R. App. P. 47.4.
Ct. 1396 (1967). Leyva had the opportunity to file a pro se brief, but he has not

done so. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 19, 2012




                                            2